Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 1 of
                                           11



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   In re:
                                                                         CASE NO. 17-11213
   FIRST NBC BANK HOLDING COMPANY
                                                                         SECTION A
            Debtor
                                                                         CHAPTER 11
   ******************************************************************************
         NINTH APPLICATION FOR COMPENSATION AND REIMBURSEMENT
        OF THE STEFFES FIRM, LLC, COUNSEL FOR DEBTOR-IN-POSSESSION

            William E. Steffes and THE STEFFES FIRM, LLC (“Applicants”), attorneys for the First NBC

   Bank Holding Company (“Debtor”), debtor-in-possession in the above captioned bankruptcy case

   (“Case”), pursuant to 11 U.S.C. §§330 and 331, Federal Rule of Bankruptcy Procedure 2016, and

   Local Rule 2016-1, hereby make this Ninth Application for Compensation and Reimbursement

   (“Application”) in the amount of $60,409.50 and for reimbursement of actual and necessary

   expenses in the amount of $2,520.94 for the period September 1, 2019 through December 31,

   2019, and in support thereof respectfully represent as follows:

                                                     1.

            This Court has jurisdiction over this Case and this Application pursuant to 28 U.S.C. §§157

   and 1334; this is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue of this Case and this

   Application is proper in this District pursuant to 28 U.S.C. §§1408 and 1409.

                                                     2.

            On May 11, 2017 (“Petition Date”), the Debtor filed a Voluntary Petition [Doc. 1] for relief

   under Chapter 11 of Title 11 of the U.S. Code (“Bankruptcy Code”) in the U.S. Bankruptcy Court

   of the Eastern District of Louisiana (“Court”). An Official Committee of Unsecured Creditors
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 2 of
                                           11



   (“Committee”) has been appointed in this Case; and, the Debtor continues to operate its business

   as debtor-in-possession, pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

                                                  3.

          This Court preliminarily approved the Debtor’s retention of Applicants by Order [Doc. 13]

   entered on May 11, 2017 and finally approved their retention by Order [Doc. 76] entered on July

   31, 2017. Applicants were employed under a general retainer to be paid as an administrative

   expense of the bankruptcy estate, and do hereby make this Application.

                                                  4.

          This Application represents Applicants’ ninth application for compensation and

   reimbursement of expenses. Applicants’ First Application for Compensation and Reimbursement

   [Doc. 172] was granted by Order [Doc. 210] entered on October 30, 2017, allowing professional

   fees in the amount of $171,411.50 and reimbursement of expenses in the amount of $2,626.10, for

   a total of $174,037.60 (“First Fee Award”) for the period of May 11, 2017 through September 30,

   2017 (“First Fee Period”), which amount has been paid in full by the Debtor. Applicants’ Second

   Application for Compensation and Reimbursement [Doc. 345] was granted by Order [Doc. 354]

   entered on March 12, 2018, allowing professional fees in the amount of $133,175.00 and

   reimbursement of expenses in the amount of $5,848.56, for a total of $139,023.56 (“Second Fee

   Award”) for the period of October 1, 2017 through January 31, 2018 (“Second Fee Period”), which

   amount has been paid in full by the Debtor. Applicants’ Third Application for Compensation and

   Reimbursement [Doc. 398] was granted by Order [Doc. 408] entered on June 12, 2018, allowing

   professional fees in the amount of $58,644.50 and reimbursement of expenses in the amount of

   $2,303.53, for a total of $60,948.03 (“Third Fee Award”) for the period of February 1, 2018

   through April 30, 2018 (“Third Fee Period”), which amount has been paid in full by the Debtor.
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 3 of
                                           11



   Applicants’ Fourth Application for Compensation and Reimbursement [Doc. 451] was granted by

   Order [Doc. 470] entered on October 3, 2018, allowing professional fees in the amount of

   $94,222.00 and reimbursement of expenses in the amount of $3,743.60, for a total of $97,965.60

   (“Fourth Fee Award”) for the period of May 1, 2018 through August 29, 2018 (“Fourth Fee

   Period”), which amount has been paid in full by the Debtor. Applicants’ Fifth Application for

   Compensation and Reimbursement [Doc. 490] was granted by Order [Doc. 497] entered on

   January 8, 2019, allowing professional fees in the amount of $52,158.50 and reimbursement of

   expenses in the amount of $878.62, for a total of $53,037.12 (“Fifth Fee Award”) for the period of

   August 30, 2018 through December 14, 2018 (“Fifth Fee Period”), which amount has been paid in

   full by the Debtor. Applicants’ Sixth Application for Compensation and Reimbursement [Doc.

   537] was granted by Order [Doc. 551] entered on April 16, 2019, allowing professional fees in the

   amount of $51,944.25 and reimbursement of expenses in the amount of $1,036.67, for a total of

   $52,980.92 (“Sixth Fee Award”) for the period of December 15, 2018 through March 24, 2019

   (“Sixth Fee Period”), which amount has been paid in full by the Debtor. Applicants’ Seventh

   Application for Compensation and Reimbursement [Doc. 610] was granted by Order [Doc. 660]

   entered on July 24, 2019, allowing professional fees in the amount of $86,830.00 and

   reimbursement of expenses in the amount of $3,662.40, for a total of $90,492.40 (“Seventh Fee

   Award”) for the period of March 25, 2019 through June 15, 2019 (“Seventh Fee Period”), which

   amount has been paid in full by the Debtor. Applicants’ Eighth Application for Compensation and

   Reimbursement [Doc. 747] was granted by Order [Doc. 763] entered on September 25, 2019,

   allowing professional fees in the amount of $140,919.50 and reimbursement of expenses in the

   amount of $6,402.97, for a total of $147,322.47 (“Eighth Fee Award”) for the period of June 16,

   2019 through August 31, 2019 (“Eighth Fee Period”), which amount has been paid in full by the
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 4 of
                                           11



   Debtor.

                                                     5.

          Applicants now seek allowance of $60,409.50 in attorneys’ fees and reimbursement of

   $2,520.94 in expenses, for a total balance of $62,930.44 for services rendered and expenses

   incurred from September 1, 2019 through December 31, 2019. During this period, Applicants

   expended a total of 198.60 hours and request compensation in accordance with Applicants’ usual

   and customary charges for legal services of this nature.

                                                     6.

          Your Applicants show that the following factors, under Johnson v. Georgia Highway

   Express, Inc., 488 F.2d 714 (5th Cir. 1974), are to be considered in awarding fees in this case:

          (a)     TIME AND LABOR REQUIRED: Your Applicants attach hereto an itemization of the

   time spent showing time from September 1, 2019 through December 31, 2019 of 198.60 hours;

          (b)     NOVELTY AND DIFFICULTY OF THE QUESTIONS: During the course of the instant

   Chapter 11 case, several unique factual and legal questions have been presented by this Case

   including, but not limited to, the following:

                  (i)     Advising the Debtor regarding various litigation matters;

                  (ii)    Preparing multiple pleadings necessary for the administration of the estate

                          and attending hearings thereon;

                  (iii)   Advising the Debtor regarding the handling of claims;

                  (iv)    Assisting the Debtor with preparing a joint plan with the Committee; and,

                  (v)     Communicating with the Committee and multiple governmental units in

                          connection with various matters related to the Debtor’s estate.

          (c)     THE SKILL REQUISITE       TO     PERFORM LEGAL SERVICES PROPERLY: Services
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 5 of
                                           11



   rendered by Applicants were performed primarily by William E. Steffes and Barbara B. Parsons.

   William E. Steffes is a senior member of the firm. He has approximately forty-one (41) years of

   experience and has extensive experience in analysis, negotiation, drafting, and consummation of

   bankruptcy plans and the implementation of relevant provisions of the Bankruptcy Code and is a

   Fellow of the American College of Bankruptcy. Barbara B. Parsons is an associate with the firm,

   with approximately sixteen (16) years of experience, representing debtors and creditors before the

   State and Federal Courts of Louisiana. Applicants believe that their recognized expertise in the

   area of reorganization law under Chapter 11 of Title 11, experience in bankruptcy matters, and

   ability to understand complex matters and negotiate resolutions will continue to contribute to the

   maximization of recoveries received by unsecured creditors herein.

          (d)     THE PRECLUSION OF OTHER EMPLOYMENT DUE TO ACCEPTANCE OF THE CASE:

   Applicants’ representation of the debtor-in-possession has not precluded its acceptance of new

   clients, although certain matters have required a substantial devotion of time and resources, thereby

   requiring Applicants to limit work on other matters for other clients.

          (e)     THE CUSTOMARY FEE: The fee schedule used by Applicants is consistent with

   reasonable and customary hourly rates charged by other professionals of equal education and

   experience, and in matters of similar complexity, scope, and significance. The customary charge

   for paralegal time of $90.00 per hour has also been billed.

          (f)     WHETHER THE FEE IS FIXED OR CONTINGENT: Your Applicants were employed

   as counsel to represent the Debtor, who has agreed to the hourly rates as stated above and for

   reimbursement of actual, direct expenses. However, here, as in many Chapter 11 cases, the fee is

   partially contingent since there is and can be no assurance that there will be funds available to pay

   the attorneys for the debtor in the event the case is dismissed or converted to one under Chapter 7.
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 6 of
                                           11



   However, in this case, largely due to Applicants prior work, there are sufficient funds with which

   to pay the fees and expenses sought herein and all other likely administrative claims.

          (g)     TIME LIMITATIONS:         Applicants have had to perform services under time

   constraints given the date of engagement and approval by this Court, and the timing of certain

   motions and matters of interest to the Debtor.

          (h)     AMOUNT INVOLVED AND RESULTS OBTAINED: To date, Applicants have assisted

   the Debtor in recovering over $2 million from various sources which has made it possible for the

   Debtor to pay ongoing professional fees incurred by the Official Unsecured Creditors’ Committee

   as well as the Debtor and should provide for a significant distribution to unsecured creditors upon

   confirmation of a plan in this Case. All services for which Applicants request payment, and all

   expenses for which reimbursement is requested, have been rendered and spent on behalf of Debtor

   and no other persons, creditors, or parties, and the compensation requested is strictly for legal and

   professional services rendered. The services provided by Applicants have been rendered as

   requested and as necessary and appropriate in furtherance of the interests of the Debtor herein and

   its creditors, and are representative of traditional services rendered in connection with business

   related Chapter 11 bankruptcy cases. The services provided have directly benefited the estate and

   contribute to the effective administration of the Case.

          (i)     THE EXPERIENCE, REPUTATIONS AND ABILITY OF APPLICANTS: These factors

   are expressed in (c) above.

          (j)     THE UNDESIRABILITY OF THE CASE: This is not an undesirable Case except to the

   extent that time demands may have sometimes precluded work for other clients.

          (k)     THE NATURE AND LENGTH OF PROFESSIONAL RELATIONSHIP: The professional

   relationship with the client began in May 2017 and has continued until the date of this Application.
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 7 of
                                           11



                                                      7.

          Applicants also request an Order that the compensation and reimbursement of costs and

   expenses requested herein, to the extent not already paid, be paid forthwith by the Debtor, and/or

   any disbursing agent(s) out of funds held by them and out of the Debtor’s estate as a priority claim

   pursuant to 11 U.S.C. §507(a)(2).

                                                      8.

          All services by Applicants were rendered to and on behalf of the Debtor and its estate and

   no other person.

                                                      9.

          Prior to the Petition Date, Applicants received a retainer from Lawrence Blake Jones, Chief

   Restructuring Officer of the Debtor, in the amount of $30,000.00 for payment of pre-petition

   services rendered and expenses incurred on behalf of the Debtor and from which payment of the

   $1,717.00 Chapter 11 filing fee was made. The Debtor has made payments to Applicants from the

   retainer to satisfy fees and expenses previously approved by this Court and pursuant to the First

   Fee Award, Second Fee Award, Third Fee Award, Fourth Fee Award, Fifth Fee Award, Sixth Fee

   Award, Seventh Fee Award and Eighth Fee Award. As of the date of this Application, Applicants

   hold no remaining funds of the initial retainer allocated to the Debtor.

          WHEREFORE, your Applicants pray that this Application be granted and that:

          (1)     there be an Order made by this Court approving reasonable compensation for

   professional fees to THE STEFFES FIRM, LLC in the sum of $60,409.50 in attorneys’ fees and

   $2,520.94 in expenses incurred during the period of September 1, 2019 through December 31,

   2019, for a total of $62,930.44 for that period;

          (2)     the Order direct the Debtor, the reorganized Debtor, and/or disbursing agent(s) to
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 8 of
                                           11



   pay any balance of said fees and expenses forthwith out of the Debtor’s funds held by them and

   out of the Debtor’s estate as a priority administrative claim pursuant to 11 U.S.C. §507; and,

          (3)     the Order grant any and all other relief to which Applicants may be entitled.

                                                Respectfully submitted,

                                            By: /s/ Barbara B. Parsons
                                               WILLIAM E. STEFFES (#12426)
                                               BARBARA B. PARSONS (#28714)
                                               THE STEFFES FIRM, LLC
                                               13702 Coursey Blvd., Building 3
                                               Baton Rouge, Louisiana 70817
                                               Telephone: (225) 751-1751
                                               Facsimile: (225) 751-1998
                                               E-mail: bparsons@steffeslaw.com

                                                Counsel for First NBC Bank Holding Company, Debtor
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 9 of
                                           11



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

   In re:
                                                          CASE NO. 17-11213
   FIRST NBC BANK HOLDING COMPANY
                                                          SECTION A
            Debtor
                                                          CHAPTER 11
   ******************************************************************************

                       ITEMIZATION OF TIME AND EXPENSES OF
                     THE STEFFES FIRM, LLC, COUNSEL FOR DEBTOR



                            **SEE ATTACHED ITEMIZATION
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 10 of
                                           11



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   In re:
                                                              CASE NO. 17-11213
   FIRST NBC BANK HOLDING COMPANY
                                                              SECTION A
            Debtor
                                                              CHAPTER 11
   ******************************************************************************
                    RECAP OF TIME OF THE STEFFES FIRM, LLC,
                     ATTORNEYS FOR DEBTOR-IN-POSSESSION,
       FOR THE PERIOD OF SEPTEMBER 1, 2019 THROUGH DECEMBER 31, 2019

   ATTORNEY SERVICES:

   Attorney                    Year Admitted   Hours      Rate     Total
   William E. Steffes             1978          69.70   $425.00    $ 28,171.50
   Noel Steffes Melancon          2005           4.10   $350.00    $ 1,435.00
   Barbara B. Parsons             2003          82.10   $350.00    $ 28,700.00

   Legal Assistant/Paralegal
   Chad E. Biggs                                 2.60   $ 90.00    $    99.00
   Samantha F. Chassaing                        10.10   $ 90.00    $   801.00
   Ashley D. Kujawa                             30.00   $ 90.00    $ 1,197.00
                                               198.60
   TOTAL SERVICES                                                  $ 60,409.50


   EXPENSES:

   Postage                                                         $   622.00
   Photocopies                                                     $ 1,091.85
   FedEx                                                           $    79.16
   Travel Expenses                                                 $   692.93
   LA Secretary of State – Annual Report                           $    35.00

   TOTAL EXPENSES                                                  $ 2,520.94


   TOTAL SERVICES AND EXPENSES                                     $ 62,930.44
Case 17-11213 Doc 798 Filed 01/16/20 Entered 01/16/20 15:20:28 Main Document Page 11 of
                                           11



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   In re:
                                                                      CASE NO. 17-11213
   FIRST NBC BANK HOLDING COMPANY
                                                                      SECTION A
            Debtor
                                                                      CHAPTER 11
   ******************************************************************************
                                    AFFIDAVIT


   STATE OF LOUISIANA
   PARISH OF EAST BATON ROUGE

            I, William E. Steffes, of THE STEFFES FIRM, LLC, named in the foregoing Application, do

   hereby make solemn oath that I have read such Application and that all of the allegations of fact

   contained therein are true and correct to the best of my knowledge, information and belief.



                                     /s/ William E. Steffes
                                  WILLIAM E. STEFFES (#12426)



            SWORN TO AND SUBSCRIBED before me, Notary, this 16th day of January, 2020, at

   Baton Rouge, Louisiana.


                                       /s/ Barbara B. Parsons
                                    Barbara B. Parsons (#28714)
                                           Notary Public
                                    My commission expires at death.
